This action in mandamus, filed originally in this court, seeks the issuance of a writ of mandamus against the defendant judge, requiring him to render a decision in the case of Mary E. Parkison against George Fike and Fidelity  Casualty Co. of New York, being case No. 311,080 in the Municipal Court of Akron.
The petition alleges that on March 29, 1955, Mary E. Parkison filed, in the Municipal Court of Akron, an action for money in the amount of $1,500 against George Fike, and Fidelity 
Casualty Co. of New York, the surety on a real estate bond issued to George Fike in 1955.
Service was duly had upon both defendants.
After the rendition of a default judgment on May 20, 1955, and its vacation on June 9, 1955, with the consent of plaintiff, Fidelity  Casualty Co. filed its answer with attached interrogatories on June 9, 1955. On June 10, 1955, plaintiff filed her answer to the interrogatories.
On June 30, 1955, Fidelity  Casualty Co. filed an affidavit of interpleader with the Summit County Common Pleas Court, in the case of Marrone v. Snyder and Fike, No. 197,751, requesting that court to distribute the amount of its surety bond ($5,000) to the proper persons.
On January 9, 1956, on motion of Fidelity  Casualty Co., Mary E. Parkison was made a party defendant in said action.
On December 9, 1955, Fidelity  Casualty Co. filed an amended answer to Mary Parkison's petition in the Municipal Court case.
On April 10, 1957, Fidelity  Casualty Co. filed a supplemental answer to the Parkison petition in the Municipal Court action.
On April 17, 1957, a trial was held in the Municipal Court of Akron before William H. Victor, Judge, wherein evidence was introduced by both parties, and the case submitted to the court, which took it under advisement.
By stipulation, all of the foregoing is admitted, and it is further agreed that on July 1, 1957, William H. Victor, Judge of the Municipal Court of Akron, received a certified copy of an order made by the Court of Common Pleas of Summit County, as follows: *Page 202 
"State of Ohio,              In the Court of Common Pleas, "Summit County, ss.                Case No. 197,751. "John R. Marrone,         ) "et al.,                  ) Plaintiffs) "v.                       )        Journal Entry. "Amandus D. Snyder,       ) "et al.,                  ) Defendants)
"It appearing to the court that in accordance with the order of interpleader, The Fidelity  Casualty Company has paid the sum of $5,000 into court, and it appearing further that the defendant, Mary E. Parkison, has been made a defendant in said interpleader action, and that service has been obtained upon her, and it appearing further that Mary E. Parksion commenced an action in the Municipal Court of Akron against the Fidelity 
Casualty Company of New York seeking to recover upon the bond, being the same bond mentioned in the interpleader action, and that if said action were determined adversely to the Fidelity 
Casualty Company of New York the said recovery would nullify the interpleader action, it is, therefore, on motion of the Fidelity Casualty Company, the order of the court that an injunction be issued forthwith without notice and without bond to the Municipal Court of Akron to prohibit the said Municipal Court of Akron in making a determination of case number 311,080.
"/s/ Frank H. Harvey, Judge.
"O.K., Carson, for Fidelity
" Casualty Co. of New York."
The foregoing order was not made upon written request contained in a petition, written motion or written request, and the record does not disclose that notice of any kind was given to any person prior to the making of the order, nor was any hearing had thereon.
On July 3, 1957, Mary E. Parkison requested William H. Victor, Judge, to render a decision in case No. 311,080 in the Municipal Court of Akron, but said judge refused and still refuses to accede to said request. *Page 203 
It is further alleged in the petition filed in the instant mandamus action that the Municipal Court of Akron and the Court of Common Pleas of Summit County had concurrent jurisdiction to hear the case of Parkison v. Fike and Fidelity  Casualty Co. ofNew York, No. 311,080 in the Municipal Court of Akron; that the jurisdiction of the Municipal Court of Akron was first invoked by the filing of the petition therein, and the issuing and service of summons; that thereafter the Court of Common Pleas of Summit County had no authority to enjoin or prohibit said Municipal Court of Akron from rendering a decision in that case. It is accordingly the plaintiff's claim that a writ of mandamus should issue, to require the defendant judge to decide the Municipal Court case.
There are presented herein several important questions:
1. The action filed by Parkison in the Municipal Court of Akron having been regularly commenced by filing a petition for money only in the amount of $1,500, and procuring service upon the defendants, did the Municipal Court of Akron have jurisdiction of that action?
Section 1901.17, Revised Code, fixes the monetary jurisdiction of the Akron Municipal Court at $2,000.
Section 1901.18, Revised Code, states:
"Subject to Section 1901.17 of the Revised Code, a Municipal Court has original jurisdiction within its territory:
"* * *
"(F) In any action or proceeding in the nature of interpleader;
"* * *."
It is apparent that the action filed was within the jurisdiction of the Municipal Court of Akron.
The Court of Common Pleas of Summit County, being a court of general jurisdiction, likewise had concurrent and coextensive jurisdiction of the subject matter of the action
It is stated in 14 Ohio Jurisprudence (2d), Courts, Section 149: "It is a well-settled general rule that, as between courts having concurrent and coextensive jurisdiction, the court whose power is first invoked by the commencement of proper proceedings and the service of the required process acquires the right to adjudicate upon the whole issue and settle the rights of the *Page 204 
parties to the exclusion of all other tribunals. This jurisdiction is retained until the court renders a final judgment in the case, unless the action is terminated by the parties. * * *"
Under the foregoing rule, the Municipal Court of Akron first acquired jurisdiction to adjudicate the action, and was entitled to retain that jurisdiction until it rendered a final judgment thereon.
From the stipulation filed herein, it appears that the intervention of the Court of Common Pleas, by way of injunction against the Municipal Court, was to enable it to make disposition of the $5,000 paid by the Fidelity  Casualty Co. into that court, under the interpleader action.
It will be observed that Section 1901.18 (F), Revised Code, vests the Municipal Court of Akron with jurisdiction "In any action or proceeding in the nature of interpleader."
Accordingly, the interpleader proceeding could and should have been filed in the Municipal Court of Akron, its jurisdiction having been first invoked, and the action therein commenced.
The journal entry in the case of Marrone et al. v. Snyder etal., above set out in full, provides "that an injunction be issued forthwith without notice and without bond to the Municipal Court of Akron to prohibit the said Municipal Court of Akron in making a determination of case number 311,080."
It will be observed that, if the order made is considered to be an injunction, it is directed to "the Municipal Court of Akron."
In 21 Ohio Jurisprudence, Injunctions, Section 7, it is stated: "The maxim, `equity acts in personam,' finds general application in the law of injunctions. An action for an injunction is a proceeding in personam, and an injunction operates upon and is enforced against the person * * *."
Again, at Section 141, it is said: "It is a principle of general application that a court cannot enjoin the proceedings of another court of equal jurisdiction."
As an order of injunction, the order of the Court of Common Pleas above set forth was void, because it attempted to restrain, by an order directed to the Municipal Court of Akron, the exercise of the already-attached jurisdiction of that court — a court which, as to the case involved, was a court of equal jurisdiction with the Court of Common Pleas. *Page 205 
If the order be considered as a writ of prohibition — assuming that the Court of Common Pleas had jurisdiction to issue a writ of prohibition, which we do not decide — it was void, because issued without notice.
32 Ohio Jurisprudence, Prohibition, Section 36, states: "Prohibition, like every other judicial proceeding, must be supported by some notice to the parties against whom it is prosecuted which will both warn of the proposed action against them and give an opportunity to show why it should not be taken."
We hold the order of the Court of Common Pleas prohibiting the Municipal Court of Akron from exercising its already-attached jurisdiction, in a matter where the Municipal Court of Akron had jurisdiction of the subject matter and of the parties, was void and of no effect.
A writ of mandamus, requiring the defendant Judge of the Municipal Court to adjudicate the issues presented by the case ofParkison v. Fike et al., No. 311,080 on the docket of said Municipal Court of Akron, will be allowed.
Writ allowed.
DOYLE, J., concurs.